Appellant insists that we were wrong in holding that a statement made by him to the officers at the time of his arrest, was sufficient to take this case out of the rule of circumstantial evidence. He cites a number of cases in which we held the statements made by third parties admissible only for purposes of impeachment. This has no application whatever when the statement is made by the accused himself. Any statement made by the accused, in any given case, admissible as res gestae, if material, can be proved on the original presentation of the state's case. The rule in a given case may be different when the statement sought to be introduced is that of appellant's wife or some other third party. *Page 99 
We are unable to agree with appellant in his contention in this regard.
Appellant also insists that the evidence is not sufficient to show that the liquor in question was transported. We cannot agree to this proposition. The witnesses saw a man, whom they presently identified as appellant, hand to one Subia a package. A train had just come into the town of Big Spring from the west. The party handing the package to Subia was clad in white and was presently found to be the porter in the Pullman attached to the train. He came around the end of the train to where Subia and another Mexican were and engaged them in conversation. The three had started away when the officers approached and took the package away from Subia and found it to be alcohol. Appellant stated that he had brought it to them. We have no doubt of the sufficiency of the facts to show that the alcohol was transported.
The motion for rehearing will be overruled.
Overruled.